Citation Nr: 1024177	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus (DM).

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran has active military service from October 1967 to 
May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO in March 2010.  A transcript of the hearing is 
associated with the claims file.

As explained below, the Board has determined that it has 
jurisdiction over the issue of entitlement to a TDIU based on 
unemployability due to DM.  As discussed below, the evidence 
currently establishes the Veteran's entitlement to a higher 
disability rating for DM.  The Board has proceeded with a 
decision with regard to that issue and has addressed the 
issue of entitlement to a TDIU in the REMAND following the 
order section of this decision.  

FINDING OF FACT

The Veteran's DM requires regular insulin, a restricted diet, 
and regulation of activities for control.  




CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent, 
but not higher, for DM have been met, effective October 2, 
2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

The Veteran's claim here arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained, and he was afforded VA 
examinations in June 2006 and May 2007.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent 
rating for diabetes mellitus requires insulin or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The Veteran was afforded a VA examination in June 2006.  At 
that time, he reported that he was first diagnosed with DM in 
1994.  He denied any episodes of ketoacidosis and 
hypoglycemic reactions requiring medical treatment or 
hospitalization.  He reported that his blood sugar had been 
low, but that he kept sugar and candy handy in case he needed 
it.  The Veteran reported that his DM restricted his 
activities in that it restricted his energy level.  He 
reported that he used to have a paper route where he would 
deliver 500 papers on weekdays and 900 papers on weekends by 
himself, but that since his diagnosis of DM he had been 
forced to sell the paper route.  He additionally reported 
that he did not eat out and that he tried to eat healthy.  
The Veteran denied pain, weakness, numbness, burning, or 
tingling in any of his extremities.  He also reported normal 
bowel and bladder function.  

The Veteran reported taking insulin at lunch, dinner, and at 
bedtime.  He denied use of oral hypoglycemic agents.  He 
reported that he checked his blood sugar 2-3 times per day 
with varied results.  After completing a physical 
examination, the examiner confirmed the Veteran's diagnosis 
of DM.  

Based on the June 2006 VA examination results, the Veteran 
was granted entitlement to service connection for DM and 
assigned a 20 percent evaluation for DM requiring insulin and 
restricted diet for control.  He appealed the evaluation 
assigned, asserting that his activities were restricted by 
his DM.  

Of record is an October 2, 2006, letter from the Veteran's 
private treating physician at the VA Medical Center.  In his 
letter, the physician reported that due to the ongoing 
medical problems he recommended that the Veteran's workday be 
limited to approximately 8 hours; that the Veteran avoid 
climbing ladders and strenuous activity; and that the Veteran 
take adequate breaks with access to food intake, blood 
glucose checking, and insulin administration.  Outpatient 
clinic notes indicate that the Veteran worked selling 
mattresses at a furniture fair.

In May 2007 the Veteran was afforded another VA examination.  
At that time, he reported that his DM had progressively 
worsened.  The Veteran reported that he was no longer able to 
work 12 hour shifts because of the fluctuation of his blood 
sugar.  The examiner reported that the Veteran's DM would 
have a moderate effect on the Veteran's daily activities of 
doing chores, shopping, exercising, and recreation.  The 
examiner further reported that the Veteran's DM would have a 
mild effect on his ability to play sports and travel.  

Of record are treatment notes from the VA Medical Center from 
February 2000 to February 2009.  In general, the VA Medical 
Center treatment records show that the Veteran's DM is not 
well controlled, as his blood sugar is not consistently 
within the target range.  Additionally, the treatment notes 
show that he has poor self-management of his DM in that he 
has not made any significant changes in his lifestyle or 
eating behaviors since his diagnosis with DM.

Also of record are blood sugar test result charts provided by 
the Veteran.  These charts confirm that the Veteran's blood 
sugar is not consistently within the target range and that 
his DM is not well controlled.

The Board notes that an appeal from the original assignment 
of a disability rating requires a review of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this regard, the Board finds that the Veteran is entitled 
to a 40 percent evaluation for his DM, effective October 2, 
2006.  Indeed, the Board notes that at his June 2006 VA 
examination the Veteran did not report that his primary care 
physician had restricted his activities due to his DM.  The 
examination report showed only that the Veteran required 
daily insulin and restricted diet for control of his DM.  
Therefore, at that time the Veteran only met the criteria for 
a 20 percent disability evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  However, on October 2, 2006, the 
Veteran's primary care physician wrote a letter which 
effectively restricted the Veteran's activities because of 
his DM.  This is the first piece of objective evidence which 
documented that the Veteran required a restriction of his 
activities because of his DM.  Therefore, the Board finds 
that from that point, the Veteran is entitled to a 40 percent 
disability evaluation for DM.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

Consideration has been given to assigning a higher disability 
evaluation for DM; however, there is no evidence of record 
which shows that the Veteran has had episodes of ketoacidosis 
or hypoglycemic reactions requiring 1 or 2 hospitalizations 
per year or twice a month visits to a diabetic care provider.  
Indeed, the Veteran denied ketoacidosis or hypoglycemic 
reactions at both his June 2006 and May 2007 VA examinations, 
and such symptomatology is not otherwise demonstrated in the 
clinical record.  Therefore, an evaluation in excess of 40 
percent is not warranted for any portion of the rating period 
on appeal.  C.F.R. § 4.119, Diagnostic Code 7913.

The Board has also considered whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following Diagnostic Code 7913.  That note instructs the 
rater to evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

In this case, cataracts have been associated with the 
service-connected diabetes.  Thus, if the evidence 
demonstrates that a compensable rating is warranted for 
cataracts, a separate evaluation must be assigned.  

In determining whether the Veteran's cataracts are 
compensable in degree, Diagnostic Code 6027 instructs that 
preoperative cataracts should be evaluated based on visual 
impairment.  

Under the criteria for impairment of central visual acuity, a 
compensable disability rating can be assigned when corrected 
vision in one eye is no better than 20/50, and corrected 
vision in the other eye is no better than 20/40.  When 
corrected vision in each eye is no better than 20/40, 
compensation is not appropriate.  See 38 C.F.R. § 4.79 
(2009).

In the present case, the May 2007 VA examination normal 
visual acuity in both eyes.  Moreover, a VA outpatient record 
in May 2008, while showing mild cataract and mild diabetic 
retinopathy, again indicated visual acuity consistent with 
only a noncompensable rating.  No other objective evidence of 
record demonstrates any decrease in visual acuity and, in 
fact, clinical notes as recent as 2009 are absent complaints 
of worsening vision.  It is acknowledged that the Veteran 
March 2010 hearing testimony that his vision has deteriorated 
over time, and that he has increased his prescription for 
reading glasses.  However, he indicated that his diagnosis 
was mild glaucoma or mild cataracts.  As his diagnosis in 
2008 also reflected mild disability, it would appear that the 
eye test results noted at that time remain representative of 
the Veteran's visual acuity throughout the appeal period.
Thus, in light of the medical evidence as set forth above, 
there is simply no support for a compensable rating at any 
time during the appeal period.  

In conclusion, the evidence warrants assignment of a 40 
percent rating for DM from October 2, 2006.  Prior to that 
time, there is no basis for a rating in excess of 20 percent.  
From October 2, 2006, there is no basis for a rating in 
excess of 40 percent.  There is also no support for 
assignment of a separate compensable evaluation for cataracts 
or retinopathy associated with the service-connected DM.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the Veteran has not required frequent 
hospitalizations for his DM and the manifestations of such 
disability are contemplated by the schedular criteria.  As 
discussed, a higher schedular evaluation is available, but 
the criteria for such evaluation have not been met.  In sum, 
there is no indication that the average industrial impairment 
from the Veteran's DM would be in excess of that contemplated 
by the increased disability rating granted herein.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Prior to October 2, 2006, an initial evaluation in excess of 
20 percent for DM is denied.

From October 2, 2006, an initial evaluation of 40 percent is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to a TDIU 
is decided.

At his March 2010 Board hearing, the Veteran reported that he 
was trained as a commercial pilot and instructor and that he 
was no longer able to function in this capacity because of 
his DM.  The Veteran also reported that since his diagnosis 
with DM he had begun to work as a substitute teacher.  He 
reported that one morning he was unable to wake up because of 
the insulin he had taken the night before when he was called 
to report for duty.  Since he failed to report for duty, the 
Veteran reported that he was taken off the substitute teacher 
list for that school.  The Veteran also reported that it had 
become increasingly more difficult for him to obtain and 
maintain gainful employment as a result of his DM.   

The March 2010 testimony provided by the Veteran indicates 
that the Veteran may be unemployable due to symptoms and 
complications of his DM.  In light of this, a claim of TDIU 
is construed as an extension of the claim on appeal. See Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the 
Board finds that the Veteran should be afforded a VA 
examination to determine the functional impairment caused by 
his DM, including its effect on his ability to obtain and 
maintain gainful employment.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be sent 
appropriate VCAA notice on the issue of 
entitlement to TDIU.

2.  The RO or the AMC should request the 
Veteran to provide up-to-date information 
concerning his education and industrial 
background.

3.  The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record, to include VA 
Medical Center treatment notes.  If the 
Veteran identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

4.  Thereafter, the Veteran should be 
afforded a VA examination by an examiner 
with the appropriate expertise to 
determine the current level of severity 
of the Veteran's DM and any associated 
complications.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based on the examination results and the 
review of the claims file, the examiner 
should provide an opinion concerning the 
current degree of social and industrial 
impairment resulting from the service-
connected DM and any associated 
complications, to include whether it is 
at least as likely as not that his DM 
renders the Veteran unemployable.

The supporting rationale for all opinions 
expressed must be provided.

5.  Then, the RO or the AMC should 
adjudicate the Veteran's claim of 
entitlement to a TDIU based on all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


